DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.  Claims 43, 45-47, 49-53, 56-57 and 61-64 are pending; claims 43, 45-47, 49-53, 56-57 and 62-63 are amended; and claim 64 is newly added.


Response to Arguments
Applicant’s arguments with respect to the newly added limitations of claim 43 have been considered but are moot in view of new grounds of rejection.  Namely, portions of the Herekar reference address the limitations regarding sequentially applying different does to the treatment zones.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“feedback system configured to provide information” in claim 43 and
“delivery system for directing a dose of light” in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the real time feedback" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 43, 46, 53 and 61-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894).

[Claim 43] Herekar discloses a system for treating an eye (ocular treatment system for oculoplasty/keratoplasty, #100), the system comprising: 
a feedback system (one or more topographical sensors, wavefront sensors and/or eyetracker for online real-time corrections) configured to provide information classifying a condition of an eye as at least one of keratoconus, myopia, hyperopia, or astigmatism [pars. 0033, 0039-0040];
a delivery system for directing a dose of light to the eye to activate a cross-linking agent applied to the eye (delivery system including a ultraviolet/blue light source, #120, and a pixel-based spatial light modulator (SLM), #124, the SLM including a two-dimensional array of controllable micro-mirrors, the array being configured to selectively direct light according to a spatial pattern of intensities) [pars. 0008-0010, 0023, 0025-0026]; and
a controller (control electronics, not shown) configured to receive input based on the information from the feedback system (via a feedback loop), to determine a plurality of treatment zones associated with treatment of the condition of the eye to provide, in response to the condition of the eye, one or more control signals to programmatically control the the two-dimensional array of controllable micro-mirrors is configured to selectively direct light according to a predetermined spatial pattern of intensities that is updated based on the feedback loop providing topographical, wavefront and eyetracker based real-time corrections) [pars. 0008-0010, 0023, 0025-0026, 0039, 0045],
wherein in response to the one or more control signals, the delivery system sequentially applies different respective doses of light to the plurality of treatment zones to produce a change in optical power that treats the condition of the eye (an effective dose of light radiation is applied according the spatial pattern of intensities and feedback received from the topographical sensors (corneal topography), wavefront sensor (photosensitizer concentration) and eyetracker (eye position); depending on the feedback different doses will be applied to different treatment regions of the eye i.e. treatment zones in a sequential manner e.g. sequential annuli) [pars. 0008-0010, 0034].
While the examiner believes Herekar implicitly discloses sequentially applying different respective doses of light to the plurality of treatment zones.  Mrochen is also provided for an explicit recitation.
Mrochen discloses an analogous system for activating a cross-linking agent (photosensitizer, e.g. riboflavin) applied to the cornea comprising a controller for controlling/regulating laser radiation, from a laser radiation source (#1), focused onto corneal tissue using a light modulator (#20) based on information received from an observation device for determining the topography of the cornea in real-time (#9) and a measuring device for measuring energy/intensity/time distribution of the laser radiation (#10) [pars. 0036, 0047, 0055].  A signal is passed to the measuring device to the controller in order control the temporal progression of radiation in a treatment plane in accordance with a predetermined program.  If deviations arise with regard to a measured parameter in comparison with the set progression of the program, the controller can change the radiation in such a way-in the manner of a closed control loop-that the stated parameter again lies within the set range.  Furthermore, photosensitizer (riboflavin) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of the system to provide sequential light doses appropriate for crosslinking photosensitizers in the cornea based on feedback related to photosensitizer concentration from a spectrophotometer or topography or eye movement from other measuring devices, as taught by Herekar and Mrochen, in order to implement real-time safety features e.g. ensure the proper dose of radiation is delivered to a particular region of the cornea based on the concentration of photosensitizer present and any change in topography or position of the eye.

[Claim 46] Herekar discloses the feedback system includes an optical coherence tomography (OCT) system configured to provide additional information to the controller to control the delivery system [pars. 0028, 0044].

[Claim 53] Herekar discloses the information from the feedback system is configured to provide an orientation of astigmatism of the eye (refractive modifications/corrections including astigmatism which would include orientation of the astigmatism), and the controller is configured to determine the plurality of treatment zones according to the orientation of the astigmatism (astigmatism is characterized by a non-round shape of the surface of the cornea which would require a non-uniform intensity pattern, i.e. different treatment zones, to correct the astigmatism) [pars. 0008, 0027, 0039-0040].

[Claim 61] Herekar discloses an applicator (comprising a storage tank, valve and orifice) configured to apply the cross-linking agent (photosensitizer) to the eye [par. 0023].

[Claim 62] Herekar discloses the information from the feedback system includes at least one of corneal topography, corneal strength, or corneal thickness of the eye [par. 0039].

[Claim 63] Herekar discloses an eye-tracking system (eyetracker e.g. sensor that provides image data related to eye position, Fig. 5 #Sensor 1) configured to provide the controller with real-time position data relating to movement of the eye (the present invention incorporates one or more topographical sensors, wavefront sensors, and/or an eyetracker for real-time corrections, and provides a feedback loop to the controllable spatial light modulator to derive modifications of the predetermined spatial pattern from the various data provided) [pars. 0039, 0044; Figure 5].

[Claim 64] Herekar discloses the delivery system includes a light source (ultraviolet/blue light source, #120) and a mirror array (pixel-based spatial light modulator, #124), the mirror array being configured to selectively direct the light according to a pixelated intensity pattern (spatial pattern of intensities), the pixelated intensity pattern having a plurality of pixels corresponding to a plurality of mirrors (two-dimensional array of controllable micro-mirrors) in the mirror array [pars. 0008-0010, 0023, 0025-0026]; 


Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of Huang et al. (US 2007/0282313).

[Claim 45] Herekar discloses the feedback system (one or more topographical sensors and/or wavefront sensors for online real-time corrections) but is silent regarding the feedback system including a system of rotating Scheimpflug cameras.
Huang discloses an analogous system for guiding corneal surgery comprising the widely known Pentacam by Oculus Gmbh, Germany which can obtain corneal thickness maps in eyes [par. 0020].  Applicant’s specification, in paragraph [0065], discloses the rotating Scheimpflug cameras are part of an Oculus Pentacam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the feedback system taught by Herekar to include a Oculus Pentacam rotating Scheimpflug cameras system as taught by Huang since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system for measuring corneal thickness/topography.


Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of applicant’s admitted prior art (AAPA).

[Claim 47] Herekar is silent regarding the feedback system including a supersonic shear imaging corneal elasticity measurement system.
AAPA discloses supersonic shear imaging corneal elasticity measurement systems are known in the art for providing feedback of corneal information [applicant’s specification, paragraph 0074].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the feedback system taught by Herekar to include a supersonic shear imaging corneal elasticity .


Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of Jaycock et al. (“Interferometric technique to measure biomechanical changes in the cornea induced by refractive surgery” J Cataract Refract Surg. 2005 Jan; 31(1):175-84).  

[Claim 49] Herekar discloses the first and feedback system but is silent regarding the first or second feedback system including an interferometry system.
Jaycock discloses the use of interferometry to measure biomechanical properties of the cornea [whole document].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first or second feedback system taught by Herekar to include a interferometry system as taught by Jaycock since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of Lai et al. (US 2003/0071968).

[Claim 50] Herekar discloses the feedback system but is silent regarding the feedback system including a multi-slit lamp system.
Lai discloses the use of a multi slit lamp system to determine a corneal thickness profile [abstract; pars. 0006-0007; claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the feedback system taught by Herekar to include a multi slit lamp system as taught by Lai since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of Bueno et al. (“Corneal polarimetry after LASIK refractive surgery” J Biomed Opt. 2006).

[Claim 51] Herekar discloses the feedback system but is silent regarding the feedback system including a polarimetry system.
Bueno discloses the use of a polarimetry system to follow the biomechanical and optical changes of the cornea after refractive surgery or for the early diagnosis of different corneal pathologies [abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the feedback system taught by Herekar to include a polarimetry system as taught by Bueno since this is well within the scope of one having ordinary skill in the art and merely provides a predictable result of using/substituting one known feedback system for another known feedback system.


Claim 52 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) in view of Mrochen et al. (US 2010/0069894) as applied to claim 43 above, and further in view of Sand (US 4,976,709).

[Claims 52, 56] Herekar discloses measuring corneal topography but does not explicitly recite generating an optical power contour map.
Sand discloses an analogous corneal treatment method for refractive correction based on optically induced shrinkage comprising measuring an optical power contour map of the cornea (corneal mapping system for contour determination), analyzing optical power (refractive power) at one or more zones of the cornea, and determining changes to the optical power at the one or more zones of the cornea [col. 6, lines 1-22].
It would have been obvious to one of ordinary skill in the at the time the invention was made to modify the method of Herekar to measure the shape of the cornea based on an optical power contour map of one or more zones and determine changes to optical power at the one more zones, as taught by Sand, in order to determine the pattern for cross-linking appropriate for producing the desired shape of the cornea.

[Claim 57]  Herekar discloses the controller is configured to modify the pixelated intensity pattern to selectively activate the cross-linking agent in the pattern but is silent regarding flattening the curvature of corneal regions, i.e. treatment zones, having greater curvature.
Sand discloses that increasing the radius of curvature of the cornea will correct myopia (nearsightedness), and reduction of this parameter will correct hypermetropia (farsightedness) [col. 6, lines 5-8].
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-47 of copending Application No. 16/415,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the “beam steering optics” in the copending application are defined to be a mirror array capable of displaying a pixelated intensity pattern as claimed in the instant application.  All other limitations of the claims describe the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 February 2022